Citation Nr: 1042690	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-00 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the 
service-connected anxiety neurosis.

2.  Entitlement to service connection for claimed tinnitus.

3.  Entitlement to service connection for the claimed loss of 
feeling of the left side of the head, to include as secondary a 
service-connected disability.  




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

 
INTRODUCTION


The Veteran served on active duty from November 1966 to November 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2006 rating decision of RO.   

The claim of service connection for loss of feeling of the left 
side of the head is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The currently demonstrated tinnitus is shown as likely as not 
to be due to combat noise exposure during the Veteran's active 
service that included active duty in the Republic of Vietnam.

3.  The Veteran's anxiety neurosis has been productive of no more 
than mild symptoms or mild difficulty in social or occupational 
functioning as a result of occasional sleep impairment and 
irritability, as well as mild anxiety.  The objective medical 
evidence does not show anxiety neurosis symptomatology consistent 
with intermittent periods of inability to perform occupational 
tasks, depressed mood, suspiciousness, panic attacks, and mild 
memory loss.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in service.  38 U.S.C.A.          §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010). 

2.  The criteria for an evaluation in excess of 10 percent for 
anxiety neurosis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9400 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, 
amended VA's duties to notify and assist a claimant in developing 
the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  Furthermore, the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all elements of a claim for service connection, so that 
VA must specifically provide notice that a disability rating and 
an effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

The Board is satisfied that all necessary development pertaining 
to the claim for tinnitus decided below has been properly 
undertaken.  The Board is confident in this assessment because 
the evidence as presently constituted is sufficient in establish 
service connection for tinnitus, which is a full grant of the 
benefit sought on appeal by the Veteran.  

With regard to the increased rating claim for anxiety neurosis, 
VA complied with notification responsibilities in April 2006 and 
May 2008.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the Veteran 
in completing his claim, and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim.  
Notice pursuant to the Dingess decision was sent in March 2006.    

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post service VA medical 
records, and reports of VA examination.  The Veteran has not 
identified any other evidence which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence of 
events or content of the notice is not shown to have any effect 
on the case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).


Tinnitus

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran is claiming service connection for tinnitus.  
Specifically, he contends that it is the result of combat noise 
exposure. 

Considering the evidence of record, summarized in pertinent part 
below, and in light of the applicable laws and regulations, the 
Board shall afford the Veteran all reasonable doubt and the claim 
shall be granted.  38 C.F.R. § 3.102.  

In this regard, the Veteran served on active duty from November 
1966 to November 1968.  His DD-214 shows that the Veteran 
performed duties as a Radio Operator.  He was awarded two Purple 
Hearts, among other ribbons and citations. 

The Board finds that the Veteran's assertions concerning noise 
exposure are credible and consistent with his military 
occupational specialty and circumstances of his service.  
38 U.S.C.A. § 1154(b).

Post-service, the Veteran has been diagnosed with tinnitus.   The 
Board is cognizant of the April 2006 VA examiner's statement that 
tinnitus was not the result of military service as there was no 
documentation of tinnitus in service.  

The examiner additionally reasoned that tinnitus was not the 
result of service since the Veteran filed only non-audiological 
claims in 1968 and 1969.  

The Board finds, however, that the probative value of that 
opinion diminishes in light of the cumulative evidence of record, 
i.e.  the Veteran's credible assertions that he has suffered from 
tinnitus since service and that he has not had any significant 
post-service recreational or occupational noise exposure.  See 
Hayes v. Brown, 
5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 
(1993) (the credibility and weight to the attached medical 
opinions are within the province of the Board).  

Moreover, the April 2006 VA Cranial Nerves examiner opined that 
tinnitus was a direct result of the Veteran's service in Vietnam.  

As noise exposure is conceded based on the Veteran's combat 
service, and VA has awarded service connection for shrapnel wound 
scars, and at least one VA provider has indicated that tinnitus 
was the result of acoustic trauma in service, the Board finds 
that the evidence is at least in equipoise in showing that the 
Veteran's tinnitus as likely as not is related to events of his 
active service.  

In resolving all reasonable doubt in the Veteran's favor, service 
connection for tinnitus is warranted.  38 C.F.R. § 3.102.  


Anxiety Neurosis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  38 C.F.R. § 4.2.  Any 
reasonable doubt regarding the degree of disability should be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, 
the higher of the two should be assigned where the disability 
picture more nearly approximates the criteria for the next higher 
rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-
connected disorder, evaluations should be based on an assessment 
of the lack of usefulness, and adjudicators should consider the 
effects of the disabilities upon the person's ordinary activity.  
38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath, 1 Vet. App. at 
594.  However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Historically, in initiating the instant appeal, the Veteran 
disagreed with the July 2006 rating decision, which continued the 
10 percent evaluation for the service-connected anxiety neurosis.  

The Veteran's anxiety neurosis has been assigned a 10 percent 
rating under 38 C.F.R. § 4.130, Diagnostic Code 9400.  

Under this code section, a 10 percent rating is assigned for 
occupational and social impairment due to mild or transient 
symptoms, which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress or 
symptoms controlled by continuous medication.  38 C.F.R. § 4.130.
 
A 30 percent disability evaluation is warranted for occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, recent 
events).  Id.

A 50 percent disability evaluation is assigned under the general 
rating formula for mental disorders where the evidence shows 
occupational and social impairment due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment in short-term and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

The Veteran maintains that a higher rating is warranted for his 
anxiety neurosis because it produces loss of concentration 
resulting in a reduced efficiency in his work as a financial 
consultant and insurance salesman.  See VA Form 21-4138 dated in 
September 2006.  

Having carefully considered all the evidence of record in light 
of the pertinent laws and regulations, the Board finds that the 
current 10 percent rating is appropriate.  38 C.F.R. § 4.7.  

At the outset, the Board notes that the most recent VA 
examination found no evidence of symptoms consistent with a 
diagnosis of posttraumatic stress disorder (PTSD).  The April 
2009 VA examiner found that the Veteran's anxiety disorder, not 
otherwise specified, has been present intermittently since 
service and was mild in nature.  

Based on the findings from the most recent examination, as well 
as a review of the claims folder, the symptoms of the Veteran's 
psychiatric disability meet the criteria for the assignment of 
the current 10 percent rating. 

The pertinent evidence is as follows.  Upon VA examination in 
April 2006, the Veteran denied any psychiatric inpatient or 
outpatient treatment.  He denied use of any psychiatric 
medication.  The Veteran was twice divorced, which he attributed 
to a loss of temper on his part.  

The Veteran was currently living with his girlfriend and the 
relationship was said to be going well.  The Veteran indicated he 
liked camping, running, and visiting family.  He reported being 
very involved in his daughter's activities.  

The Veteran reported mild anxiety symptoms, little sleep 
disturbance and manageable, time limited periods of depression.  
He had dreams related to military service two or three times per 
month.  The Veteran denied any significant effect of his 
psychiatric symptoms on his functioning at work.

Mental status examination showed the Veteran to be appropriately 
groomed and oriented in all spheres.  His mood was anxious and 
his affect was congruent with thought content.  The Veteran 
denied any suicidal or homicidal ideation.  He displayed no 
impairment of communication or thought process.  Speech was 
normal.  Thought was logical and goal directed.  

The Veteran denied hallucinations and delusions, as well as panic 
attacks, phobias, obsessive thoughts, and rituals that interfered 
with functioning.  Long and short term recall was grossly intact.  
Sleep patterns were generally normal.  Attention and 
concentration were adequate. 

The Veteran was assigned a Global Assessment of Functioning Scale 
Score (GAF) of 65, which according to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of the 
American Psychiatric Association (DSM-IV), was indicative of only 
mild symptoms. 

Upon VA examination in April 2009, the Veteran was married.  
Their relationship was described as stable and affectionate.  The 
Veteran played the guitar with friends, went on vacations, 
exercised regularly and watched movies.  

The Veteran did indicate he had to work on controlling his 
temper.  The examiner noted the Veteran offered the same 
complaints as in 2006.

Mental status examination showed the Veteran to be appropriately 
groomed and oriented in three spheres.  Mood was mildly anxious.  
Affect was congruent but constricted.  The Veteran again denied 
homicidal and suicidal ideation.  Speech and thought process were 
unimpaired.  

The Veteran denied hallucinations or delusions.  Long and short 
term recall was grossly intact.  He denied having panic attacks, 
obsessions or phobias.  

The Veteran reported occasional nocturnal wakening sometimes 
because of dreams, but denied day time fatigue on a consistent 
basis.  The Veteran was again assigned a GAF score of 65, 
representing only mild symptoms. 

In sum, the evidence shows the disability due to the Veteran's 
anxiety neurosis has consistently been productive of at most, 
mild symptoms and thus, an increased evaluation is not warranted.  

A rating in excess of 10 percent, to include "staged" ratings, 
is not warranted as the evidence does not show anxiety neurosis 
symptomatology consistent with intermittent periods of inability 
to perform occupational tasks, depressed mood, suspiciousness, 
panic attacks, and mild memory loss.  38 C.F.R. § 4.130.

The occasional sleep impairment, depression, and anxiety are 
reflected in the current rating.  The Board notes there was one 
instance of constricted affect in 2009; however, this alone does 
not give rise to a rating in excess of 10 percent.  The 
cumulative evidence of record does not approximate the criteria 
for the next higher, 30 percent rating.  38 C.F.R. §§ 4.7, 4.130; 
see Fenderson, 12 Vet. App. at 126.  

In the present case, the evidence does not reflect that the 
Veteran's anxiety neurosis has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular schedular 
standards is rendered impracticable.  

Hence, the Board is not required to remand this matter to the RO 
for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
for assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

An increased rating in excess of 10 percent for the service-
connected anxiety neurosis is denied.

Service connection for tinnitus is granted.


REMAND

The Veteran has also filed a claim of service connection for loss 
of feeling of the left side of the head.  The Board finds that 
additional development is necessary prior to a final adjudication 
of the merits of this claim. 

A remand is necessary to afford the Veteran a new VA examination 
in connection with his claim.  38 U.S.C.A. § 5103A(d).  The 
applicable law requires VA to deem an examination necessary to 
adjudicate a claim for service connection when there is competent 
evidence that a claimant has a current disability, or persistent 
or recurrent symptoms of disability; the information or evidence 
indicates that the disability or symptoms may be associated with 
the claimant's active service; but, the file does not contain 
sufficient medical evidence for VA to make a decision.  
See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2009); McClendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

In McClendon, the Court of Appeals for Veterans Claims reviewed 
the criteria for determining when an examination is required by 
applicable regulation and how the Board applies 38 C.F.R. § 
3.159(c).   

The three salient benchmarks are: competent evidence of a current 
disability or recurrent symptoms; establishment of an in- service 
event, injury, or disease; and, indication that the current 
disability may be associated with service or with another 
service-connected disability.  McClendon at 81.  

The RO, or the Board, tests for those criteria and then decides 
if there is sufficient competent credible medical evidence of 
record to decide the claim. 38 C.F.R. 
§ 3.159(c).  The Court cautioned in McClendon that an "absence of 
actual evidence is not substantive 'negative evidence.'"  It 
further noted that an indication that a current disability "may" 
be associated with service is a low threshold.

The Veteran claims he is entitled to service connection for loss 
of feeling of the left side of his head.  The Veteran's DD Form 
214 shows that he was awarded two Purple Hearts.  Service 
connection is currently in effect for multiple shell fragment 
wound scars, to include the forehead, and headaches.
  
The Veteran maintains that his current numbness and tingling on 
the left side of the head is the result of shrapnel wounds 
sustained in service.  

The service treatment records show the Veteran was treated for a 
wound of the forehead.  The Veteran complained of occasional 
headaches and dizzy spells since the injury.  The Veteran was 
unconscious for a period of time after the anti-tank mine 
incident and was hospitalized for five days.  

The Veteran had shrapnel removed.  There was some dysesthesias of 
a small area close to the midline frontal area.  The October 1968 
separation examination noted complaints of dizziness.

Post-service, reports of VA examination contain conflicting 
evidence.  Notably, the April 2006 VA brain examination found no 
specific condition associated with brain or spinal cord injury 
and yet noted the Veteran had tingling on the side of his head, 
which was related to the injury he suffered in service.  

However, a separate VA cranial nerves examination, also dated in 
April 2006, found that numbness or tingling on the lateral side 
of his head was not caused by or a result of any type of cranial 
nerve injury or exacerbated any cranial nerve type injury.  

In light of the Veteran's continued complaints of numbness and 
tingling on the side of his head, as well as the current findings 
noted above, and some question as to whether the claimed 
disability is related to the Veteran's military service, a Remand 
for additional VA examination is necessary.  38 U.S.C.A. § 5103A; 
McClendon, supra.   

As this matter is being remanded, the agency of original 
jurisdiction should take efforts to ensure that it provides the 
Veteran with notice that meets all due process requirements, 
including those addressed by recent cases from the Court.  

Accordingly, the matter is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by     38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2009) are fully complied with 
and satisfied. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)

2.  The RO should take appropriate steps to 
obtain any outstanding treatment records 
not on file pertaining to treatment of the 
Veteran for the claimed disability.  All 
requests for records and their responses 
should be clearly delineated in the claims 
folder.

3.  Once the development above has been 
completed, the Veteran should be afforded 
the VA examination.  The claims folder 
should be provided to and reviewed by each 
examiner in conjunction with the 
examination.  

The examiners should review the relevant 
evidence in the claims file in conjunction 
with the examination, to include the 
service and post-service treatment records 
and diagnostic studies.  All indicated 
tests and studies should be performed, and 
all clinical findings should be reported in 
detail.  

The examiner should offer an opinion as to 
(A) whether the Veteran has a current 
disability manifested by numbness and 
tingling of the left side of the head and 
(B) if so, whether it is at least as likely 
as not (50 percent probability or greater) 
related to the Veteran's period of active 
service on any basis, to include verified 
shrapnel injuries, or (C) proximately due 
to or the result of the service-connected 
shrapnel wound scar of the forehead or 
headaches.   The examiner must provide 
complete rationale for all conclusions 
reached.

4.  The Veteran must be given adequate 
notice of the date and place of the 
requested examination.  If an examination 
is not accomplished because the Veteran 
fails to report for the examination, a copy 
of all notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.  38 C.F.R. § 3.655. 

5.  After all indicated development has 
been completed to the extent possible, the 
RO should readjudicate the claim in light 
of all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished with a Supplemental Statement 
of the Case.  They should be afforded an 
appropriate time for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals



 Department of Veterans Affairs


